EXAMINER COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Amendment
This action is responsive to the amendment filed on 05/23/2022. 
Claims 1-2, 8-9, 13-14 and 19 have been amended. 
Claims 1- 20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 05/23/2022, with respect to 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the 35 U.S.C.  of the pending claims has been withdrawn. 

Allowable Subject Matter
Claims 1- 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 05/23/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8 and 14. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards streaming 3D virtual reality video using adaptive rate allocation. Regarding independent claims 1, 8 and 14, the prior arts of record fails to teach or fairly suggest a method and system for “…partitioning a three-dimensional (3D) sphere mesh into a plurality of 3D mesh segments that comprises a 3D top spherical cap, a 3D bottom spherical cap, and a set of 3D middle mesh segments; partitioning, based on the plurality of 3D mesh segments, a spherical video into a plurality of 3D tiles that comprises a 3D top spherical cap tile, a 3D bottom spherical cap tile, and a set of 3D middle tiles;…”.
The closest Prior art US 20150346832 (Cole’32) teaches partitioning a full 360 degree stereoscopic scene into different portion [Fig. 2B, 2C, ¶¶ 0076-0077]. Cole’32 further teaches prioritized stream based on the user head position [¶ 0157]
Other Prior art. US 20160241836 (Cole’36) teaches portioned of a stereoscopic scene, which has been partitioned into 4 (N=4) portions [Fig. 2C, ¶ 0070]. Further teaches a 3D mesh model 2300 of an environment onto which captured images are to be wrapped as part of the process of rendering an image on a display device. The 3D model 2300 includes a sky mesh 2300, a 360 degree panoramic mesh 2308 and a ground mesh 2310…A map is used to determine which parts of the transmitted frame are applied to which segments of the sky mesh. [Fig. 21, ¶ 0185]. In Summary, Cole’36 teaches partitioned a stereoscopic scene into tiles and using a 3D mash model onto which the images are wrapped to render a 3D image on a display device.
US Patent no. 6466254 (Furlan et al.) teaches After converting the panoramic image frames into an intermediate planar representation, the system of the present invention divides the intermediate planar representation into individual tiles [C.7:L.1-4]. As illustrated in FIG. 5A, the spherically encoded intermediate planar representation represents the surrounding world as image data mapped onto a sphere. To divide and organize the data, the sphere is broken into individual bands on sphere A, B, C, D, E, and F [C.7:L.18-24].
US Patent No. 9781356 (Banta et al.)  teaches content provider generate tiles from the received video. The tiles may be generated utilizing the desired active field-of-view width, height, mask size, tile overlap, etc. In some examples, generating the tiles may include resizing some or all of the received panoramic video. The number of tiles generated may depend, for example, on the width of the received panoramic video, the tile overlap, and the width of the active field-of-view [C.18:L.31-38].
However, none of the prior arts teach or suggest “…partitioning a three-dimensional (3D) sphere mesh into a plurality of 3D mesh segments that comprises a 3D top spherical cap, a 3D bottom spherical cap, and a set of 3D middle mesh segments; partitioning, based on the plurality of 3D mesh segments, a spherical video into a plurality of 3D tiles that comprises a 3D top spherical cap tile, a 3D bottom spherical cap tile, and a set of 3D middle tiles;…” as claimed in Claims 1, 8 and 14.
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448